Name: 80/877/EEC: Council Decision of 15 September 1980 on financial aid from the Community for the eradication of African Swine Fever in Portugal
 Type: Decision
 Subject Matter: environmental policy;  cooperation policy;  agricultural activity;  Europe;  means of agricultural production;  health
 Date Published: 1980-09-23

 Avis juridique important|31980D087780/877/EEC: Council Decision of 15 September 1980 on financial aid from the Community for the eradication of African Swine Fever in Portugal Official Journal L 250 , 23/09/1980 P. 0012 - 0013COUNCIL DECISION of 15 September 1980 on financial aid from the Community for the eradication of African Swine Fever in Portugal (80/877/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the Community should take all appropriate measures to protect itself against the appearance of African Swine Fever on its territory; Whereas to this end the Community has undertaken, and continues to undertake, action designed to contain outbreaks of this type of disease far from its frontiers by helping countries affected to reinforce their preventive measures; Whereas the measures undertaken in the Iberian Peninsula will only be fully effective if they are extended to Portugal; Whereas, however, in the opinion of the Portuguese authorities themselves, the measures so far implemented must be reinforced if the fundamental objective of eradicating the disease from the entire country is to be achieved; Whereas the Portuguese authorities have asked the Community to contribute to the expenses necessary for the efficient implementation of a total eradication programme; Whereas a favourable response should be given to this request by granting aid to Portugal, having regard to the undertaking given by that country to protect the Community against African Swine Fever and to eliminate completely this disease by the end of a five-year eradication plan; Whereas this eradication plan must include certain measures which guarantee the effectiveness of the action taken, and it must be possible to adapt these measures to developments in the situation, by means of a procedure establishing close cooperation between the Member States and the Commission; Whereas it is necessary to keep the Member States regularly informed as to the progress of the action undertaken, HAS DECIDED AS FOLLOWS: Article 1 The Community shall make a financial contribution to the eradication of African Swine Fever in Portugal. Article 2 The contribution shall be given on the condition that the Portuguese authorities establish an eradication plan designed to result in the elimination of the disease within five years and satisfying the conditions laid down in Article 3, and that this plan is approved in accordance with Article 4. This plan must be put into operation no later than the date laid down by the Commission in its Decision approving the plan. Article 3 The eradication plan mentioned in Article 2 must include the immediate slaughter and destruction of all pigs on those holdings where a case of African Swine Fever is diagnosed and in those holdings which as a result of an epidemiological enquiry can be considered as contaminated and in addition provide in particular for: (a) the disinfection of, and elimination of insects and vermin from the holding after the elimination of the pigs, (b) a delay before re-population of clean holdings and a health control of pigs before they are introduced into these holdings, (c) the establishment throughout the country of a strict movement control of pigs, including those destined for slaughter, (d) the obligation to slaughter pigs in establishments under permanent veterinary control, (e) the creation of disease-free zones and their protection by the development of integrated pig-farming enterprises, or if necessary the establishment of a control of the pig population of these enterprises by means of observation quarantine of animals at the place of origin and of their integration into the herd only after a further period of observation in isolation on arrival of a consignment, (1)OJ No C 175, 14.7.1980, p. 78. (f) the protection of disease-free zones by the strict control of the movement of pigs into these zones whatever their destination and by a prohibition on the straying of pigs and on pig markets, (g) compensation given for slaughter, to be calculated in such a way that farmers are appropriately compensated, (h) import surveillance, (i) any steps to prevent the spread of epizootic disease to the Community. Article 4 After examination of the plan presented by the Portuguese authorities and of any amendments to be made thereto, the Commission shall decide, in accordance with the procedure provided for in Article 5, whether or not to approve it. Article 5 1. Whereas the procedure laid down in this Article is to be used, matters shall without delay be referred by the Chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter called the "Committee") set up by the Council Decision of 15 October 1968. 2. Within the Committee the votes of Member States shall be weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The representative of the Commission shall submit a draft of the measures to be adopted. The Committee shall deliver its opinion on such measures within a time limit set by the chairman according to the urgency of the matters concerned. Opinions shall be delivered by a majority of 41 votes. 4. The Commission shall adopt the measures and shall apply them immediately where they are in accordance with the opinion of the Committee. Where they are not in accordance with the opinion of the Committee or if no opinion is delivered, the Commission shall without delay propose to the Council the measures to be adopted. The Council shall adopt the measures by a qualified majority. If within three months from the date on which the proposal was submitted to it, the Council has not adopted any measures, the Commission shall adopt the proposed measures and apply them immediately, save where the Council has decided by a simple majority against those measures. Article 6 Article 5 shall apply until 21 June 1981. Article 7 1. The envisaged assistance of the Community shall be a maximum of 5 million European units of account for the period in question. 2. Payments shall be made in annual instalments, within the limits of the budgetary appropriations, on presentation of the relevant supporting documents to the Commission. Article 8 1. The Commission shall follow the development of African Swine Fever in Portugal and the implementation of the eradication plan. It shall regularly inform, at least once a year, the Member States within the Committee of this development, in the light of the information given by the Portuguese Authorities and of any reports from experts who, when acting on behalf of the Community and appointed by the Commission, have made on the spot visits. 2. The Commission may suspend Community aid if it considers the development of the situation and the results obtained justify such a measure. 3. Amendments made by the Portuguese Authorities to the plan as initially approved must also be approved in accordance with Article 4. Done at Brussels, 15 September 1980. For the Council The President G. THORN